Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.  The following is the examiner’s statement of reasons for allowance: 
The prior arts do not teach or render obvious the invention as recited in the independent claims.  More specifically, the prior arts do not teach the limitations of:

Claims 1 and 8:
a plurality of source correlithm objects, wherein each source correlithm object is a point in a first n-dimensional space represented by a binary string; and 
a plurality of target correlithm objects, wherein: 
each target correlithm object is a point in a second n-dimensional space represented by a binary string, and 
each target correlithm object is linked with a source correlithm object from among the plurality of source correlithm objects; and 
a node operably coupled to the memory, the node implemented by a processor and configured to: 
receive an input correlithm object; 
determine n-dimensional distances between the input correlithm object and each of the source correlithm objects in the node table in response to receiving the input correlithm object; 
determine that the input correlithm object is not within an n-dimensional distance threshold from any of the source correlithm objects in the node table; 
receive a stimulus condition correlithm object in conjunction with receiving the input correlithm object;
 add the input correlithm object to the node table as a new source correlithm object in response to determining that the input correlithm object is not within the n-dimensional distance threshold from any of the source correlithm objects already in the node table and further in response to receiving the stimulus condition correlithm object; and
 link a new target correlithm object to the new source correlithm object in the node table.

Claim 15:
a plurality of source correlithm objects, wherein each source correlithm object is a point in a first n-dimensional space represented by a binary string; and 
a plurality of target correlithm objects, wherein: 
each target correlithm object is a point in a second n-dimensional space represented by a binary string, and
 each target correlithm object is linked with a source correlithm object from among the plurality of source correlithm objects; and 
a node operably coupled to the memory, the node implemented by a processor and configured to: 
receive an input correlithm object; 
determine n-dimensional distances between the input correlithm object and each of the source correlithm objects in the node table in response to receiving the input correlithm object; 
determine that the input correlithm object is not within a predetermined number of standard deviations of n-dimensional distance from any of the source correlithm objects in the node table; 
receive a stimulus condition correlithm object in conjunction with receiving the input correlithm object, the stimulus condition correlithm object identifying the predetermined number of standard deviations of n-dimensional distance; 
add the input correlithm object to the node table as a new source correlithm object in response to determining that the input correlithm object is not within the predetermined number of standard deviations of n-dimensional distance from any of the source correlithm objects already in the node table and further in response to receiving the stimulus condition correlithm object; and 
link a new target correlithm object to the new source correlithm object in the node table.

…, when taken in the context of the claim as a whole.

2.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

U.S Patent No. 10,810,655 discloses identifying and recommending content objects based on social-networking information.
U.S Publication No. 2018/0068023 discloses performing an approximate nearest neighbor (ANN) search in the compressed domain, for example, to search a database for images that are similar to a query image, using polysemous codes that can serve to perform comparisons using both product quantization and binary code Hamming distance.
4.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dennis Chow can be reached on (571) 272-7767. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762
 



/Andy Ho/
Primary Examiner
Art Unit 2194